Fourth Court of Appeals
                                San Antonio, Texas
                                    September 24, 2014

                                    No. 04-14-00585-CR

                                 Carlos Santos HUERTA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR4979
                          Honorable Ray Olivarri, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on September 24, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk